DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/1/2021 have been entered and fully considered.  Claims 1-13 are pending.  Claims 10-13 are new.  Claims 1 and 8-9 are amended.  Claims 1-13 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225540 A1 (“Gadkaree”) in view of US 2012/0300366 A1 (“Cho”).
Regarding claims 1, 4, and 6, Gadkaree discloses an anode in a lithium ion capacitor (Abstract).  The anode comprises a coconut shell sourced carbon (Abstract).  The carbon comprises a nitrogen content of from 0.03 to 0.5 wt %; and an oxygen content of from 0.01 to 1.9 wt % ([0044]).  A specific surface area of the carbon of from 10 to 50 m2/g ([0061]).  A particle size of the carbon is from 2 to 7 microns ([0046]).
While Gadkaree does not expressly disclose the specific surface area of 8 to 30 m2/g [claim 1] or an average particle diameter of 1 to 2.8 µm [claim 1] or 1.7 to 2.8 µm [claim 6], as stated above Gadkaree discloses a specific surface area of the carbon of from 10 to 50 m2/g ([0061]) and a particle size of the carbon is from 2 to 7 microns ([0046]).  These overlap the instant ranges.  The claimed specific surface area and particle size would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ranges disclosed by Gadkaree overlap the ranges as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Gadkaree does not expressly disclose an average interplanar spacing d002 of the (002) plane within a range of 0.36 to 0.42 nm calculated by using the Bragg equation according to a wide-angle X-ray diffraction method.
Cho discloses a lithium ion capacitor having an anode active material having an interplanar spacing of [002] surface of 0.335 to 0.410 nm ([0053]).  If the interplanar spacing of [002] surface of the carbon material is greater than 0.410 nm, such carbon material is unfavorable since it has a lowered efficiency in charging and discharging cycles, which causes remarkable deterioration.  For this reason, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the interplanar spacing of [002] surface as taught by Cho.  The claimed average interplanar spacing d002 of the (002) plane would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Cho overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff,
Regarding claim 7, modified Gadkaree discloses the carbonaceous material of claim 1.  Gadkaree discloses a specific surface area of the carbon is from 10 to 50 m2/g, and like areas, including intermediate values and ranges ([0061]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the specific surface area through routine experimentation in view of the fact that Gadkaree discloses the specific surface area can have intermediate values and ranges of the disclosed ranges.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8-9, modified Gadkaree discloses the carbonaceous material of claim 1.  Gadkaree discloses the carbon comprises a nitrogen content of from 0.03 to 0.5 wt %; and an oxygen content of from 0.01 to 1.9 wt % ([0044]).  This range overlaps with the claimed ranges of nitrogen element content and oxygen element content.  The claimed nitrogen element content and oxygen element content would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ranges disclosed by Gadkaree overlap the ranges as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225540 A1 (“Gadkaree”) in view of US 2012/0300366 A1 (“Cho”) as applied to claim 1 above, and further in view of US 2015/0270072 A1 (“Sonobe”).
Regarding claims 2 and 13, modified Gadkaree discloses the carbonaceous material of claim 1.  Due to the coconut shell based source of carbon disclosed by Gadkaree (Abstract), the carbon is considered to contain at least some potassium and iron.  See, for example, the instant specification as filed at [0017].  Gadkaree is silent regarding the carbonaceous material has a potassium element content of 0.1 mass% or less and an iron element content of 0.02 mass% or less [claim 2] and the carbonaceous material has a potassium element content of greater than 0 mass% and 0.1 mass% or less and an iron element content of greater than 0 mass% and 0.02 mass% or less [claim 13].
Sonobe discloses a carbonaceous material for a negative electrode of lithium ion capacitors (Abstract).  Sonobe teaches if the amount of potassium is higher than 0.1 weight % (1000 ppm) and the amount of iron is higher than 0.02 weight % (200 ppm), dedoping capacity becomes lower and non-dedoping capacity becomes higher in the lithium-ion capacitor using the obtained carbonaceous material for a negative electrode.  In addition to that, when metal elements are eluted to an electrolytic solution and re-deposit, a short circuit occurs and thus it sometimes becomes a serious safety problem ([0044]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of potassium and iron in the carbonaceous material as taught by Sonobe.

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225540 A1 (“Gadkaree”) in view of US 2012/0300366 A1 (“Cho”) as applied to claim 1 above, and further in view of US 2015/0263347 A1 (“Imaji”).
Regarding claims 3 and 10, modified Gadkaree discloses the carbonaceous material of claim 1.  Gadkaree does not expressly disclose the carbonaceous material has a true density of 1.4 to 1.7 g/cm3 [claim 3] or 1.4 to 1.5 g/cm3 [claim 10] obtained by a butanol method.
Imaji discloses a carbon material for a nonaqueous electrolyte secondary battery (Abstract).  The true density determined by the butanol method is preferably a range of 1.40 to 1.80 g/cm3.  When the true density is less than 1.40 g/cm3, the doping capacity and dedoping capacity per unit volume become lower, which is not preferable.  Further, the true density of 1.80 g/cm3
Regarding claim 11, modified Gadkaree discloses the carbonaceous material of claim 10.  Gadkaree discloses the carbonaceous material is included in an anode of a lithium ion capacitor (Abstract).

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5 and 12 each recite a non-aqueous electrolyte secondary battery comprising a negative electrode, the negative electrode comprising the carbonaceous material.  However, the anode of Gadkaree is used in a lithium ion capacitor, not a lithium ion battery.  The prior art does not fairly teach or suggest using the carbonaceous material in a non-aqueous electrolyte secondary battery as recited in claims 5 and 13.

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 01/11/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0225540 A1 (“Gadkaree”) and US 2012/0300366 A1 (“Cho”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727